t c memo united_states tax_court s k johnston iii and julie n boyle f k a julie n johnston et al petitioners v commissioner of internal revenue respondent docket nos filed date c christopher trower reginald j clark and w scott wright for petitioners bonnie l cameron for respondent memorandum opinion parr judge respondent determined deficiencies in additions to and a penalty on petitioners' federal_income_tax as follows by order of this court dated date cases of the following petitioners were consolidated herewith for purposes of trial briefing and opinion s k johnston jr docket no s k johnston jr and gillian s johnston docket no s k johnston iii and julie n boyle f k a julie n johnston docket no year deficiency dollar_figure dollar_figure dollar_figure - additions to tax sec_6661 dollar_figure dollar_figure s k johnston jr docket no year deficiency dollar_figure additions to tax sec_6653 sec_6661 dollar_figure dollar_figure s k johnston jr and gillian s johnston docket no year deficiency sec_6653 sec_6653 sec_6661 sec_6662 dollar_figure dollar_figure dollar_figure additions to tax and penalty dollar_figure dollar_figure - - - - percent of the interest due on dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the only issue that involves s k johnston iii and julie n boyle f k a julie n johnston is whether bendabout polo sales and management co bps was an activity engaged in for profit bps a partnership owned percent by s k johnston jr and percent by his son s k johnston iii began operations on date as a polo horse sales business after concessions by the parties the issues for decision are whether petitioners'3 farming activity known as bendabout farm was an activity engaged in for profit under sec_183 during the taxable years in issue we hold it was whether petitioners' ranching activity known as flying h ranch was an activity engaged in for profit under sec_183 during the taxable years in issue we hold it was whether petitioners' horse sales activity operated through a partnership known as bendabout polo sales and management was an activity engaged in for profit under sec_183 during the taxable years in issue we hold it was whether gillian johnston's horse training activity known as gj stables conducted at bendabout farm was an activity engaged in for profit under sec_183 during the taxable years in issue we hold it was whether dollar_figure was the fair_market_value of a conservation_easement encumbering the flying h ranch donated by petitioners to the nature conservancy during we hold it was some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference hereinafter the term petitioners refers to s k johnston jr and gillian johnston unless discussing bps where the term petitioners refers to s k johnston jr and gillian johnston and s k johnston iii and julie n boyle f k a julie n johnston due to our holding for petitioners on all five issues we need not address whether petitioners are liable for additions to tax or accuracy-related_penalties at the time of filing the petition in their case petitioners s k johnston iii s k johnston and julie n boyle f k a julie n johnston julie boyle resided in atlanta georgia and camden south carolina respectively at the time of filing the petition in his case s k johnston jr petitioner resided in atlanta georgia at the time of filing the petition in their case gillian s johnston gillian johnston and petitioner collectively the johnstons resided in mcdonald tennessee and atlanta georgia respectively for convenience we present a general background section and combine our findings_of_fact with our opinion under each separate issue general background petitioners' activities there are four activities at issue in the instant case which are conducted in three primary locations the first activity is bendabout farm bendabout or the farm which is located approximately miles east of chattanooga tennessee the second activity is flying h ranch flying h or the ranch which is located on the eastern slope of the bighorn mountains in north-central wyoming near the montana border the third activity is bendabout polo sales and management co bps conducted by a partnership of which petitioner own sec_75 percent s k johnston and julie boyle were married and filed joint returns for and petitioner and gillian johnston filed joint returns for and and separate returns for and s k johnston his son own sec_25 percent the sales aspect of bps was primarily conducted in southern florida while the polo pony training operations were conducted at bendabout in tennessee and flying h in wyoming the fourth activity is gj stables gj or the stables a steeplechase horse training business conducted by gillian johnston on acres located at bendabout the parties have stipulated that petitioners carried on each of these four activities in a businesslike manner and maintained complete and accurate books_and_records with respect to all four activities the parties further stipulated that none of the expenses in issue constitute personal living or family_expenses and that each activity keeps adequate_accounting records separating business from personal expenses including gas and utilities petitioner at the time of trial petitioner wa sec_62 years of age and resided in atlanta georgia he has lived at bendabout his entire life including the years in issue petitioner is married to gillian johnston and they have five children during the years in issue two of the children were minors who lived with them at bendabout bendabout has been in the johnston family since the 1830's petitioner inherited the farm from his father in petitioner is a successful business executive he currently serves as the president and chief operating officer of publicly held coca-cola enterprises inc petitioner and his family started and controlled the johnston coca-cola bottling co johnston coca-cola which operated bottling plants in cleveland tennessee and other parts of the country petitioner has been successful in operating johnston coca-cola gillian johnston at the time of trial gillian johnston wa sec_54 years of age she grew up in england where she made her living training and racing steeplechase horses after completing her studies and prior to marrying petitioner she came to the united_states where she trained steeplechase horses for a living since she has been licensed by the state of new york as a steeplechase horse trainer during the years at issue gillian johnston operated a steeplechase training and racing activity known as gj stables out of a converted cow barn and pasture on approximately acres at bendabout dr ronald haaland dr ronald haaland dr haaland is an agricultural scientist who taught soil sciences at auburn university for years and has been consulting and working in the agricultural industry for more than years in petitioner hired dr haaland to develop a complete management plan for both bendabout and flying h dr haaland lived at bendabout for approximately years during the years at issue working closely with petitioner and the farm's staff to develop a business plan for the farm petitioner regularly interacted with dr haaland on the bendabout business plans and has followed dr haaland's recommendations in after submitting numerous drafts to petitioner and following several years of on-site work dr haaland completed the business plan for bendabout the purpose of the plan was to refine objectives and strategies to improve the income potential of the farm it analyzed the horse boarding operation described the businesslike manner in which the operation was then being conducted and concluded that more aggressive marketing should be implemented to increase the projected profit by percent per year during the years in issue dr haaland traveled frequently to flying h he spent time there during the various seasons in an effort to appreciate the property's multi-seasonal use potential dr haaland and archie maccarty maccarty the manager of flying h worked closely to develop a business plan for the ranch issue whether petitioners' farming activity known as bendabout farm was an activity engaged in for profit bendabout farm during the years in issue bendabout farm consisted of approximately big_number acres most of which was utilized as follows alfalfa rye corn cattle horse boarding acre sec_62 acre sec_215 acre sec_191 acres gj stables steeplechase horse breeding thoroughbred woods and road sec_35 acre sec_86 acres big_number acres in the early 1980's petitioner began taking over the farm operations from his father who died in petitioner who grew up around horses and followed the horse breeding industry has acquired knowledge about horse activities including thoroughbred breeding from the early to mid-1980's the thoroughbred industry was healthy growing and considered to be a good investment among professionals in that field given the robustness of the thoroughbred industry petitioner thought that operating a thoroughbred breeding business at bendabout could be very lucrative under the management of petitioner's father bendabout had been used to range cattle petitioner however believed that the pastures barns and other physical facilities at bendabout could be used most efficiently for thoroughbred breeding and boarding operations and that using the farm's facilities primarily for such operations would be more profitable than the cattle operations it takes a number of years to build a viable horse breeding operation the parties agree that the minimum startup_period in the thoroughbred breeding business is years it takes at least years from the time of purchasing a mare to realize any income from the investment because there is an 11-month gestation period and it takes another year to raise the foal to a yearling which is the most profitable time to sell the horse if the mare loses her foal or is barren there will be no income for an even longer period during the years in issue petitioner started a program of acquiring brood mares and stallions for bendabout's thoroughbred activity he used approximately acres of the farm for this purpose the thoroughbred operation was concentrated in the northwestern section of the farm and consisted of approximately six or seven pastures barns and a training track in and bendabout generated stud fees from its stallions of dollar_figure and dollar_figure respectively from approximately through the outset of bendabout's thoroughbred breeding program the farm suffered substantial losses many of its brood mares aborted had low fertility and lost milk the foals of brood mares that failed to produce milk were put on nurse mares brought in from kentucky which are very expensive to lease and the foals often do not feed as well on their milk these problems plagued bendabout for the first years of it foaling program neither petitioner nor his farmhands could determine the cause of the problem in response bendabout changed its operation leaving its brood mares in kentucky to foal after purchasing them this was an expensive change however because the farm incurred costs to board the mares in kentucky and then to transport them back to tennessee when petitioner discovered that horse farms all over kentucky and tennessee were experiencing similar problems he consulted with dr haaland a leading agribusiness specialist and expert in grass technology after analyzing grass samples from bendabout's pasture dr haaland determined that the grass was contaminated with a toxic fungus which was causing the mares' reproduction problems dr haaland recommended that bendabout replant its pastures if it intended to maintain its breeding program sometime prior to bendabout incurred substantial expenses in land preparation and seed costs replanting acres of pasture during this time tennessee entered into a severe year drought period which devastated much of the farm industry in the southeast as a result the first two or three attempts to reestablish the pastures failed finally after the pastures had been replanted bendabout purchased seven well-bred and conformed mares to enhance the breeding business the farm's thoroughbred program faced further difficulties stemming from problems in the industry itself in there was a drastic drop in the average and median prices for yearlings starting in approximately through many of the historically very successful and well-known horse breeding farms filed for bankruptcy after a history of losses bendabout liquidated its thoroughbred breeding program in another part of petitioner's business plan for bendabout was to convert some of the cattle business to a more profitable polo pony boarding program as a longtime amateur polo player and past president and chairman of the u s polo association petitioner had developed many polo contacts from all over the world petitioner knew that polo players board their horses every few months typically a horse can play polo for about months and then it will need about to weeks to recuperate many international players play polo in florida during the winter months and board their horses in the united_states for the rest of the year because it is too expensive to ship the horses back to their home countries petitioner believed that bendabout was well-suited for boarding polo ponies because it was located between florida and the other states where polo is played regularly bendabout has boarded up to horses during the course of a year during the years in issue bendabout used approximately acres to board horses owned by third parties on a daily fee basis polo players from as far away as nigeria england argentina and germany boarded their horses at the farm for and revenues from boarding third party horses at bendabout were dollar_figure dollar_figure and dollar_figure respectively additional income from vanning shoeing and related_services generated between dollar_figure and dollar_figure in revenues each year although the polo boarding program generated substantial revenues during the years in issue the activity was hindered by severe droughts which curtailed the farm's grazing potential and limited the number of polo horses that could be boarded at any given time bendabout also lost one of its best clients whose polo career ended when he was shot another part of petitioner's business plan for bendabout was to develop the wooded areas of the farm for a wildlife habitat in order to generate revenue from hunting fishing and recreational use dove hunting deer hunting and quail hunting were all available at bendabout during the years in issue food patches for quail were planted throughout the woods several open fields were planted with species that benefit both dove and quail bendabout had approximately acres of water including woods lake boone lake barn lake and silo pond which were available for fishing during the years in issue discussion respondent determined that the johnstons did not engage in their farm activity with the intent to earn a profit and therefore pursuant to sec_183 disallowed the related schedule f losses for the years in issue petitioners assert that they entered into and carried on bendabout with the intent to earn a profit and therefore their losses are allowable sec_183 provides that if an activity is not engaged in for profit no deduction attributable to such activity shall be allowed except as otherwise provided in sec_183 sec_183 provides that deductions which would be allowable without regard to whether such activity is engaged in for profit shall be allowed such as interest and state and local_taxes sec_183 provides that deductions which would be continued sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the test for determining whether an individual is carrying_on_a_trade_or_business under sec_183 is whether the taxpayer's actual and honest objective in engaging in the activity is to make a profit 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs while a taxpayer's expectation of profit need not be reasonable there must be a good_faith objective of making a profit 72_tc_28 sec_1_183-2 income_tax regs to determine whether the requisite profit objective exists we examine a variety of objective facts 72_tc_659 sec_1_183-2 income_tax regs thus the determination of whether the requisite profit objective exists depends upon all the surrounding facts and circumstances of the case 94_tc_41 sec_1_183-2 income_tax regs the burden of proving the requisite profit objective is on the taxpayer rule a allen v commissioner supra pincite continued allowable only if such activity is engaged in for profit shall be allowed but only to the extent that the gross_income derived from such activity for the taxable_year exceeds the deductions allowable by reason of paragraph sec_1_183-2 income_tax regs provides a nonexclusive list of factors to be considered in determining whether an activity is engaged in for profit these factors include the manner in which the taxpayers carried on the activity the expertise of the taxpayers or their advisers the time and effort expended by the taxpayers in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayers in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayers and any elements indicating personal pleasure or recreation although these factors are helpful in ascertaining a taxpayer's objective in engaging in the activity no single factor nor the existence of even a majority of the factors is controlling rather the facts and circumstances of the case remain the primary test keanini v commissioner supra pincite respondent argues that the johnstons were not engaged in their farm activity with an intent to make a profit to support this contention respondent relies on 45_tc_261 affd 379_f2d_252 2d cir and sec_1_183-2 income_tax regs for the proposition that losses which continue to occur beyond the formative years if not explained may indicate that an activity is not engaged in for profit from through bendabout showed a profit only in and that was due to a depreciation_recapture adjustment respondent notes that each year since bendabout generated roughly the same amount of income while its expenses more than doubled from to moreover respondent contends that petitioners will never recoup their losses because bendabout liquidated its thoroughbred operation in respondent's reliance on bessenyey v commissioner is misplaced petitioners' losses were incurred during the formative years of bendabout's operation and were due to unforeseen events which were beyond petitioners' control on brief respondent conceded that years is the minimum startup_period for this thoroughbred breeding business it takes at least years from the time of purchasing a mare to realize any income on the investment and if the mare loses the first foal or is barren petitioners will not generate any income for an even longer period petitioners inherited bendabout in and they started a program of acquiring brood mares and stallions for bendabout's thoroughbred program during the years in issue thus the losses were incurred during the startup_period of petitioners' activity see enghdahl v commissioner t c supra pincite more importantly losses sustained because of unforeseen or fortuitous circumstances beyond petitioners' control do not indicate that the activity was not engaged in for profit engdahl v commissioner supra pincite from approximately through bendabout suffered unforeseen losses resulting from a high rate of abortion in its brood mares which occurred because the pastures on which they were grazing were contaminated with a toxic fungus respondent argues however that after petitioners replaced acres of pasture land at a substantial cost they abandoned the thoroughbred program respondent contends that discontinuing an activity after expending large sums to improve its productivity does not support a profit objective respondent fails to mention however that petitioners replanted the pastures prior to and they did not liquidate their horse breeding program until in fact on brief respondent conceded that after petitioners had replanted the pastures bendabout purchased several well-bred mares to enhance its thoroughbred business furthermore respondent ignores the harsh reality of mother nature during the years in issue the entire southeast entered into a severe 4-year drought as a result bendabout's first two or three efforts in reestablishing the pastures were unsuccessful exacerbating petitioners' losses respondent further ignores the changes that occurred in the market during this time robert hill hill petitioners' expert witness in the thoroughbred industry credibly testified that the late 1980's brought a drastic drop in the average and median prices for yearlings he noted however that this price decline was somewhat camouflaged by the polarization of the thoroughbred industry due to the fact that the upper-end of the market was controlled by middle eastern oil sheiks who continued to pay top dollar for yearlings in the late 1980's when the sheiks' demand for thoroughbreds declined the yearling prices plummeted as a result both newcomers and old-line professional thoroughbred farmers were faced with substantial losses in fact it was during this time that many of the historically well- known and successful horse breeding farms went bankrupt respondent further argues that the johnstons received personal pleasure and recreational benefits from operating bendabout which is persuasive evidence that the activity was not engaged in for profit respondent notes that during the years in issue the johnstons lived on the farm and petitioner spent time there hunting and fishing moreover respondent focuses on the fact that during the years in issue petitioner held a dove hunt and fish fry at bendabout to entertain his coca-cola colleagues we note however that the parties stipulated that none of the losses claimed by petitioners with respect to their farm activity constituted personal living or family_expenses moreover at trial petitioner credibly testified that he paid for the cost of the annual dove hunt and fish fry out of his pocket respondent contends that because of petitioners' financial status the losses from bendabout actually generated a tax_benefit given petitioner's substantial other income it is true that the johnstons could easily afford to operate the farm activity at a loss this fact alone however is not overly persuasive because as long as tax_rates are less than percent there is no 'benefit' in losing money engdahl v commissioner t c pincite finally the following factors are indicative of a profit_motive the parties stipulated that petitioners conducted their farm activity in a businesslike manner maintained accurate books_and_records hired expert advisers employed competent farmhands and had personal experience in the activity in question the parties further stipulated that gillian johnston regularly performed hard manual and menial labor at bendabout including feeding and grooming horses mucking out stalls and cleaning barns respondent further concedes that petitioners responded to setbacks at the farm and tried to make corrective changes in its overall operations including changing management two or three times and trying to increase the value of bendabout's brood mares by breeding them to good pedigreed stallions in new york and kentucky such as d'accord and java gold both of which had good stud records moreover a taxpayer's regular experimentation with new sources of revenue is further evidence of a profit_motive hoyle v commissioner tcmemo_1994_592 here petitioners continued to seek out the most profitable uses for the farm including boarding polo ponies which brought in substantial revenues and developing the wildlife habitat in an effort to generate revenue from hunting fishing and recreational use thus viewing the record as a whole we hold that the johnstons engaged in their farm activity with a bona_fide intent to make a profit accordingly the losses_incurred in such activity during the years in issue are fully deductible issue whether petitioners' ranching activity known as flying h ranch was an activity engaged in for profit flying h ranch in date petitioner acquired a big_number acre tract of rangeland known as the flying h ranch located on the eastern slope of the bighorn mountains near sheridan wyoming in north- central wyoming close to the montana border subsequent purchases of big_number acres in date acres in date and big_number acres in date increased flying h to big_number acres its size during the years in issue the ranch property is rural rangeland which is located approximately miles from the bighorn equestrian center and approximately miles from the flying d ranch owned by ted turner which is considered to be in the same general area by those traveling out west to hunt flying h is a multi-use activity petitioner hired maccarty a well-respected and qualified rancher to manage flying h and dr haaland an agribusiness expert as an adviser dr haaland's primary responsibility was to devise a more profitable business plan for flying h at the time of acquiring flying h petitioner believed that he would be able to put together a profitable cattle operation through better management of the land when petitioner acquired flying h his initial herd of cattle was head of longhorn later when petitioner and his advisers realized that the longhorn were not profitable they decided not to expand that aspect of the ranching operation to cut losses they put the longhorn to work as lead cattle during and flying h continued to run cattle under rate-of-gain contracts as it had done under previous owners under rate-of-gain contracts the ranch does not buy cows or calves rather it allows the calves of others to graze on the ranch for a fee computed on the basis of how much weight the calves gain these contracts were less profitable than petitioner had expected and resulted in overgrazing in petitioner employed dr haaland to analyze the ranch operations in an effort to improve its profitability after examining the ranch dr haaland found that the pastures had been overgrazed and that the facilities were in disrepair dr halland's initial plan for flying h was to reduce grazing and rebuild the ranch's infrastructure such as the fences buildings and irrigation systems in order to let the pastures recover grazing had to be limited for a short while with this plan however in the long term flying h would be able to run more cows and therefore make more money to assist this process dr haaland recommended that petitioner directly manage the ranch rather than allow the rate-of-gain contracts to continue he concluded that through direct management petitioner could correct the condition of the land and make it more productive thereafter petitioner attempted to develop flying h as a typical western cattle ranch in flying h initiated a yearling grazing stocker program consistent with its plan to reestablish its pasture the ranch ran only and head of cattle in and respectively as the pastures improved the ranch increased the number of cattle it grazed to head in big_number in big_number in and big_number in the location of flying h is an excellent habitat for elk deer antelope and other species of american wild game petitioner recognized that the ranch presented a lucrative opportunity to offer big game hunting because demand for hunting was increasing and hunters were willing to pay substantial fees to hunt big game for instance other ranches in the same general area charged as much as dollar_figure for an elk hunt in a stocker program yearling cattle are purchased each spring from a cow-calf operation fattened over the summer and then resold in the fall in a cow-calf operation the ranch owns the cows that it breeds petitioner is actively involved in examining the annual business plans for flying h during the years in issue petitioner's business manager would review the financial results of the operation in detail with maccarty working up budgets and plans which petitioner studied and either approved or amended respondent concedes that flying h is not an over-improved property the main ranch house was on the property when petitioner purchased it respondent further concedes that the facilities at flying h are not extravagant or showy but are rather ordinary and functional just like any other working western ranch discussion as evidence of a lack of profit_motive respondent focuses on flying h's history of losses petitioners' use of such losses to offset other income and the pleasure aspect of the activity as discussed above these factors alone do not negate a finding that petitioners engaged in their ranch activity with an intent to make a profit especially given that the years in issue fall within the startup_period of the activity see trafficante v commissioner tcmemo_1990_353 a series of losses during the initial stages of an activity does not necessarily indicate that the activity was not engaged in for profit the parties have stipulated that petitioners carried on their ranching activity in a businesslike manner and maintained complete and accurate records moreover respondent concedes that petitioner believed he would be able to put together a profitable operation through better management of the land petitioner's testimony and demeanor combined with other evidence convince us that petitioners had an actual and honest objective of making a profit in conducting their ranch activity during the years in issue petitioner hired dr haaland an agricultural consultant who evaluated the ranch's operations and developed a complete business plan for the ranch see hoyle v commissioner tcmemo_1994_592 proof of detailed business plans and projections are evidence of a profit_motive respondent concedes that dr haaland is an expert in his field and that maccarty a well-respected and qualified rancher managed flying h during the years in issue respondent further concedes that petitioner never expressed to maccarty that he did not care whether the ranch was profitable and neither petitioner nor his business managers ever suggested a method of operation to maccarty that was inconsistent with a profit objective furthermore part of maccarty's compensation was based on whether the ranch operations came in under budget and he had a commission arrangement for cattle sold respondent concedes that petitioner was actively involved in reviewing the business plans and annual budgets for flying h and that he spent substantial time at the ranch talking with maccarty about options for the ranch's most productive use petitioner carefully reviewed monthly reports and held his managers accountable for variances from the business plan and budget a change_of operating methods adoption of new techniques or abandonment of unprofitable methods is further evidence of petitioners' profit_motive eldridge v commissioner tcmemo_1995_384 sec_1_183-2 income_tax regs here petitioner implemented numerous changes in operation to try to improve profitability when petitioner acquired flying h he began his operation with longhorn cattle thereafter he and his advisers determined that the longhorn were not profitable and decided not to expand that aspect of the business moreover in an effort to cut losses they put the longhorn to work as lead cattle in dr haaland determined that operating under rate- of-gain contracts was ruining the pastures' potential for long- term profits and recommended that petitioner take over the direct management of the ranch petitioner following dr haaland's advice cut back on grazing which gave the pastures a chance to recover in the short-term however this meant that flying h was not operating at its maximum cattle capacity and therefore it was not maximizing its short-term earning potential in after running a stocker operation for several years petitioner and his advisers determined that it would be more profitable to combine the stocker operation with a calf-cow operation so that in it ran big_number stockers and cows furthermore the ranch expanded its operation to take advantage of economies of scale in petitioner made the necessary capital outlays to buy more land about miles south of flying h to bring in productive resources like hay pasture and other resources that were directly related to the cattle program and to provide a cheaper alternative for wintering his cows in an effort to generate new sources of revenue petitioner began a big game hunting operation respondent concedes that this program has taken a long time to develop because the ranch needed to improve its wildlife habitat allow the game on the ranch to mature and adjust the herd distributions moreover the trophy hunting business is a new industry in the west and it takes a long time to produce high quality game and build a clientele of hunters respondent further concedes that the game hunting program is expected eventually to be a thriving profitable aspect of the ranch in passing we note that while petitioner did occasionally use the ranch for recreational hunting the parties stipulated that none of the expenses at issue concern petitioners' personal_use moreover petitioner's use of the ranch was no different from that of other farmers and ranchers who hunt and fish on their own lands we find that any element of personal recreation the petitioner derived from the ranch was merely incidental to the overall ranching activity see hoyle v commissioner supra farm activity was operated for profit despite the fact that the taxpayer and his children used it for vacations thus based on the entire record we find that petitioners operated flying h with an intent to make a profit and therefore the losses_incurred during the years in issue are fully deductible issue whether petitioners' polo sales activity known as bendabout polo sales management co was an activity engaged in for profit bendabout polo sales management co bendabout polo sales and management co or bps is a partnership of which petitioner own sec_75 percent and s k johnston petitioner's son own sec_25 percent bps began operations in as a polo horse sales business bps' sales were primarily conducted in southern florida while the polo pony training operations were conducted at bendabout in tennessee and flying h in wyoming petitioner is a longtime amateur polo player and served as president of the u s polo association from to and chairman from to petitioner retired from playing polo in and the parties stipulated that he did not ride any of bps' polo ponies during the years in issue petitioner has developed many contacts in the polo community worldwide based on his knowledge of polo and his contacts with people involved in the sport petitioner thought there would be a profitable market for selling polo ponies respondent concedes that petitioner's contacts in the polo community were helpful in selling horses the parties stipulated that bps employed expert advisers and competent and qualified persons to carry on its horse sales activities in petitioners hired jeff atkinson atkinson a seven-goal professional polo player and professional horse trainer to run bps atkinson's duties included training horses supervising grooms organizing the shipping of the horses and selling horses prior to joining bps atkinson had been in the polo sales business for many years during that time his sales business accounted for over percent of his income and he had sold more than polo ponies the initial strategy of bps was to purchase horses in argentina because of the country's reputation in the polo community for producing high-quality horses some of these horses would be ready to play with little training and could be resold immediately petitioner and atkinson thought that bps would be able to double its money on those horses because petitioner had a source from which bps could acquire the horses cheaply bps also intended to develop a brood mare string from the argentinean horses breed the mares and train and sell the foals as polo ponies during the years at issue bps generally had about to horses in training and for sale at any one time polo ponies are generally sold in private transactions where the prospective purchaser tries out the pony by riding it and playing it in a polo game it typically take sec_2 years of training before a pony is ready for sale petitioner and atkinson believed that the best strategy for selling a polo pony is to show a horse's abilities either by allowing a prospective purchaser to ride the horse during a polo game or by playing a horse in a highly visible tournament where purchasers pay high stakes for horses that play well atkinson encouraged s k johnston to play bps' horses in matches to show potential purchasers that the horses were not only good for professional players but for amateurs as well with respect to advertising the plan was to play the higher level tournaments to make a name for the company and establish its credibility the idea was that the exposure in the higher level tournaments would eventually pay off during the years in issue a top quality polo pony would sell for dollar_figure or dollar_figure and an average polo pony would sell for around dollar_figure the higher the tournament played however the higher the costs to get ready for the winter selling season in december bps' schedule began in october atkinson along with the required number of grooms traveled with the horses to florida where most of the elite polo clubs are located the sale season lasted from the end of december until the beginning of april in april they would return to bendabout or flying h to allow the horses that had not been sold to recuperate and start training another string of horses for the summer selling season this string was not of the same quality as the florida horses because the level of play at the summer selling clubs was not as high and second- tier purchasers were not willing to spend as much money petitioner and s k johnston would meet with atkinson at the beginning of each year to discuss the selling strategy during the upcoming season during this time the three of them would decide which clubs and tournaments atkinson would travel to based on the caliber of clientele attending atkinson knew the level of players at the various clubs and tournaments and what the purchasers at those events would be willing to spend based on that information petitioner s k johnston and atkinson decided which ponies atkinson would take with him to florida they would also prepare a budget for the upcoming sales season during the years at issue bps made additional income from an annual sponsorship fee that coca-cola co paid the partnership to put together a polo team to play in matches bps faced a history of losses after losing its key_employee bps sold off the remaining horses and in the partnership was dissolved discussion once again respondent points to a history of losses petitioners use of such losses to offset other income and the pleasure aspect of the activity to establish that petitioners did not have a profit objective the parties stipulated that petitioners carried on their horse sales activity through bps in a businesslike manner maintained complete and accurate books_and_records and employed expert advisers and competent help in operating bps atkinson bps' primary adviser was a seven-goal professional polo player and horse trainer who owned a profitable pony polo sales business for many years prior to coming to work for bps moreover petitioner himself had extensive knowledge in this field as a longtime amateur polo player and past president and chairman of the u s polo association petitioner developed polo contacts worldwide based on his knowledge of polo and his contacts with people involved in the sport petitioner thought he could make a profit selling polo ponies respondent concedes that petitioner's contacts in the polo community were helpful in selling horses moreover petitioner knew inexpensive sources of supply for polo ponies in argentina thus bps' strategy was to purchase horses cheaply train them and sell them at a profit respondent argues that bps' failure to spend more than minimal funds on advertising is persuasive evidence that bps was for and the term petitioners in this context refers to petitioner and gillian johnston and s k johnston and julie boyle for gillian johnston filed a separate_return and a notice_of_deficiency was not issued to her with respect to bps accordingly for the term petitioners in this context refers to only petitioner s k johnston and julie boyle not engaged in selling ponies for profit we disagree bps did not spend a lot of money on advertising through conventional means such as listing ads in various horse magazines bps did however expend substantial sums on registration fees to enter its horses into tournaments respondent concedes that polo ponies are generally sold in private transactions where the prospective purchaser tries out the pony by riding it and playing it in a polo game accordingly petitioner and atkinson believed that the best advertising strategy was to show a horse's abilities either by allowing a prospective purchaser to ride the horse during a polo game or by playing a horse in a highly visible tournament where purchasers pay high stakes for horses that play well thus bps' advertising plan was to establish credibility and make itself known by high level visible tournament play that petitioner and s k johnston devoted ample time to bps is further evidence of a profit_motive at the beginning of each year they met with atkinson to discuss strategies for the upcoming season they planned the clubs and tournaments that atkinson would travel to decided which ponies atkinson would take with him to florida and prepared a budget for the upcoming sales season which petitioner reviewed throughout the year finally that bps was ultimately liquidated in after losing its key_employee and facing a history of losses is additional evidence that the activity was not a hobby if the horse operation were a mere hobby activity for pleasure or a business founded solely for tax benefits it would not seem petitioner would entirely abandon the operation trafficante v commissioner tcmemo_1990_353 thus based on the entire record we find that petitioners through bps operated their horse sales activity with the intent to make a profit accordingly petitioners' related losses for the years in issue are deductible issue whether gillian johnston's horse training activity known as gj stables conducted at bendabout farm was an activity engaged in for profit gj stables during the years in issue gillian johnston a licensed steeplechase horse trainer since operated a steeplechase training and racing activity known as gj stables out of a converted cow barn and pasture on approximately acres at bendabout farm gillian johnston has had one assistant for at least years respondent stipulated that petitioners employed competent help to carry on the horse training and racing activities of the stable unlike a breeding stable which makes money by selling horses a racing stable such as gj makes money primarily by racing its horses to win purses there is however always the possibility that a very successful racing horse may be purchased in operating the stable gillian johnston consulted with recognized experts in the steeplechase business including dr john griggs dr griggs dr griggs served on the board_of directors of the midwest steeplechase association and had been involved successfully in the steeplechase business for many years he was honored by the national steeplechase association on several occasions for having superior horses and he has trained horses that won the eclipse award which is the highest honor awarded to a steeplechase horse the stables would typically have five to six horses in training at a time gillian johnston owns all of the steeplechase horses that she trains she does not train other people's horses generally she would get the horses in competitive condition at gj and then she would send them to experts in pennsylvania for galloping and jumping training the horses would be returned to the stables for further exercise prior to being entered into a steeplechase tournament during the years in issue gillian johnston spent most of her time tending to the business of gj stables on weekdays she would work in the stables from a m until late afternoon with the help of one assistant on weekends she would work in the stables all day starting pincite a m without any assistance once trained the horses would compete for substantial purses on the regular steeplechase circuit currently purses at some of these races exceed dollar_figure gj's horses have won major steeplechase races including saratoga in and gillian johnston has not done any steeplechase racing in this country rather she employs professional jockeys to ride the horses in all races discussion respondent points to three factors to show a lack of profit_motive for the years in issue a history of losses petitioners' use of such losses to offset other income and the pleasure provided by the activity the parties stipulated that gillian johnston11 carried on her steeplechase activity in a businesslike manner maintained complete and accurate books_and_records had expertise in steeplechase training and racing and employed competent help in carrying on such activity moreover she consulted with other recognized experts in the steeplechase business including dr griggs during the years at issue gillian johnston personally operated the stables on a full-time basis on weekdays she worked in the stables from a m until late afternoon with the help of one assistant on weekends she worked all day starting pincite a m without a helper the work she performed was the johnstons filed joint returns for and and separate returns for respondent did not issue a deficiency_notice to gillian johnston for and the notice issued to petitioners for does not make a determination with respect to the stables thus and are the years in issue with respect to gj stables with respect to gj stables although respondent issued a joint notice_of_deficiency to the johnstons for and the parties stipulated that it was gillian johnston who operated the stables during the years in issue time-consuming physically exhausting and dirty in fact the parties stipulated that she regularly performed hard manual and menial labor at the stables including exercise and training of steeplechase horses in good weather and bad feeding and grooming horses cleaning tack and other equipment washing blankets and bandages mucking out stalls cleaning and disinfecting the stables and transporting the horses to races gillian johnston's personal effort is highly persuasive evidence of her profit_motive especially given that she had the financial means to hire as many stable hands and grooms as she wanted with respect to expenses we note that on brief respondent conceded that gillian johnston scrupulously watches costs shopping around for the best deals on feed and equipment and repairing equipment rather than throwing it away we note that although gj's operations were unsuccessful during the years at issue racing businesses are highly speculative and risky by nature the activity however provided gillian johnston an opportunity to earn substantial profits by having her horses compete for large purses gj has had some successes winning as much as dollar_figure in one race the current purses at some of the races in which gj's horses compete exceed dollar_figure we note that an opportunity to earn a substantial ultimate profit in a highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated sec_1_183-2 income_tax regs respondent focuses on the fact that gillian johnston grew up training and racing horses enjoys steeplechase training and still loves to ride thus respondent contends that most of her activities in connection with gj stables were for pleasure and recreation rather than for business we disagree first we note that gillian johnston has not done any steeplechase racing in this country and she employs professional jockeys to ride the stable's horses in all races moreover if gj was actually a hobby gillian johnston most likely would have hired others to perform the dirty tasks associated with running a stable however in an effort to reduce costs she performed these arduous tasks herself including shoveling horse manure finally in passing we note that the tax law does not prohibit an individual from enjoying his or her work see cole v commissioner tcmemo_1992_51 personal pleasure derived from operating a pecan farm did not indicate lack of profit_motive thus based on the entire record we hold that gj stables was an activity engaged in for profit accordingly petitioners may deduct their related losses sustained during the years in issue issue whether dollar_figure was the fair_market_value of a conservation_easement encumbering the flying h ranch donated by petitioners to the nature conservancy during the conservation_easement in date petitioners donated to the nature conservancy the conservancy a conservation_easement encumbering big_number acres of the flying h ranch the easement the parties stipulated that the easement was a qualified_conservation_contribution for the purposes of sec_170 and h the easement encumbers a highly aesthetic portion of flying h know as moncreiffe ridge located near big horn wyoming the ridge forms the highest part of the property with deeded lands descending to the north south and west the land consists of level to rolling foothill rangelands that vary from open to timbered land along the west slopes of the big horn mountains and is bounded on its southern border by the big horn national forest most of the easement's northern boundary is bordered by wyoming state lands several improved gravel roads provide direct access to the property from petitioners' property and the easement grants the conservancy the right of access for ingress and egress the easement has superior interior access that is provided by a gravel road known as the gulf road constructed for oil_and_gas exploration by gulf oil in the early 1980's and numerous jeep trails the gulf road traverses the lower areas of the easement along the northern slope of moncreiffe ridge and continues to the extreme southern areas on the property adjacent to bighorn national forest the road terminates at a large level site where the gulf drilling rig once operated at this site there are several capped water wells electrical power is installed to the northeast corner of the property where several radio towers are located the property affords panoramic views of the sheridan valley and the big horn national forest it has numerous flowing streams onsite springs and level sites suitable for rural development there are no zoning restrictions on the property provided the land is divided into lots of acres or more the area of sheridan county is well known for its recreational aspects that over the years have attracted guest ranching enterprises and rural estate residences there is a big_number acre rural development in the high mountain area approximately miles north of the easement known as teepee creek consisting of approximately different ownerships of seasonal cabins and recreational-type properties the teepee creek property is accessible from a public road which is closed during the winter because the county does not plow snow the equestrian hills development in big horn wyoming lies just off the northeast corner of the lower portion of flying h and the easement is near the bighorn equestrian center one of the oldest polo clubs in the united_states the easement allows flying h to graze and range horses cattle and buffalo it allows petitioner to continue to use the three cabins already existing on the property the easement also gives petitioner the right to construct one additional cabin on the property not to exceed a height of feet and area of big_number square feet on each floor the upper area of flying h which incorporates the easement is utilized by the ranch for summer livestock grazing cattle are moved up onto the easement as well as onto adjoining national forest lands over which flying h controls grazing rights the easement however places numerous restrictions on petitioners' right to use the property development of the property by subdivision is completely prohibited as are all residential commercial or industrial uses oil and mineral exploration and extraction are prohibited agricultural use is severely limited no crops can be grown and no timber can be harvested livestock grazing is restricted to animal unit month sec_12 aum's per year in addition the easement gives the conservancy several possessory rights such as the right to enter the property to cut and remove vegetation and to conduct prescribed burns norman c wheeler petitioner's expert norman c wheeler wheeler is the owner of norman c wheeler associates a 35-year-old agricultural management and consulting firm with offices throughout montana he is a an animal unit month or aum is the amount of forage that one big_number pound cow will consume with a calf at its side that has not been weaned qualified_appraiser of rural property who has been actively engaged in the appraisal field for years wheeler has been awarded the designation of accredited rural appraiser ara the highest professional designation offered by the american society of farm managers and rural appraisers and is licensed by the state of montana as a certified general appraiser wheeler's field of expertise is in the appraisal of conservation easements specifically in the western part of the united_states he has completed courses on appraising conservation easements more importantly he has been appraising easements in the wyoming area since since that time wheeler has appraised more than conservation easements and currently spends percent of his professional time appraising conservation easements which are primarily in the montana and wyoming area wheeler's clients have included individual landowners banks corporations and government agencies such as the internal_revenue_service irs the u s department of agriculture and the u s forest service john j boyett respondent's expert john j boyett boyett is a state certified general real_estate appraiser boyett has worked in the appraisal field for the past years and has been employed by the irs for the last years boyett has attended numerous real_estate appraisal courses however he has never evaluated the effect of a conservation_easement boyett has valued farmland and ranches for individual farmers and for companies his experience is primarily confined to the southeast discussion on their return the johnstons claimed a dollar_figure charitable_contribution_deduction for the easement granted to the conservancy the amount of the deduction was based upon an appraisal which valued the property before the easement at dollar_figure and after the easement at dollar_figure the dollar_figure difference between the before and after value represents the value of the easement respondent determined that the easement reduced petitioners' property value by dollar_figure not dollar_figure as claimed on their return accordingly respondent reduced petitioners' deduction for the value of the easement by dollar_figure the difference between the dollar_figure claimed on their original return and the dollar_figure allowed by respondent pursuant to the notice_of_deficiency on brief respondent concedes that dollar_figure was the property's value before the easement this amount is dollar_figure greater than petitioners' original valuation of dollar_figure in the notice_of_deficiency respondent determined that the easement reduced petitioners' property value by dollar_figure on brief however respondent contends that the easement reduced petitioners' property value by dollar_figure which is double the amount originally allowed by respondent in the notice_of_deficiency although the record is silent as to why respondent made this adjustment we find this to be a concession in petitioners' favor the parties agree that the easement granted by the johnstons in date was a qualified_conservation_contribution under sec_170 and h and that the grant of the conservation_easement qualifies as a deductible charitable_contribution under sec_170 and c unresolved however is the value of the charitable_contribution amount subsumed in this issue is the question of whether the highest_and_best_use of the property before the date of gift was predominantly rural development as argued by petitioners or whether it was primarily recreational as argued by respondent an easement is an interest_in_real_property that conveys use but not ownership of a portion of an owner's property dorsey v commissioner tcmemo_1990_242 the value of an easement is estimated as some part of the amount of value it adds to the property it benefits or the loss in value to the property it burdens id the amount allowable as a deduction with respect to a charitable_contribution of property is usually determined by the fair_market_value of the property donated ie the price at which the property would change hands between a willing buyer and willing seller on the date of the gift sec_1_170a-1 income_tax regs a conservation_easement however is normally granted by deed_of_gift consequently there is rarely an established market from which to derive fair_market_value see 87_tc_892 therefore the fair_market_value of an easement usually will be determined indirectly by applying a before-and-after analysis thereby determining the negative effect the easement has on the value of the total propertydollar_figure thus the difference between the fair_market_value of the total property before the granting of the easement and the fair_market_value of the property after the grant is the fair_market_value of the easement id the fair_market_value of the easement should be based on the highest_and_best_use for the property on its valuation_date including potential development see generally 87_tc_389 85_tc_677 sec_1_170a-14 and ii income_tax regs in determining the before and after highest_and_best_use the fair_market_value of property is not affected by whether the owner actually has put the property to its highest_and_best_use symington v commissioner supra pincite stanley works v commissioner supra rather the realistic objective potential uses for property control the valuation thereof symington v commissioner supra thus in determining the reasonable and probable use that supports the highest present_value we focus on the before-and-after method of valuing conservation easements is approved by the irs see revrul_73_339 1973_2_cb_68 as clarified by revrul_76_376 1976_2_cb_53 and endorsed by congress in connection with the adoption of the tax treatment extension act of s rept 1980_2_cb_599 the highest and most profitable use for which the property is adaptable and needed or likely to be needed in the reasonably near future 292_us_246 the value of the property after the donation must also reflect its highest_and_best_use accordingly consideration of any new restrictions the easement places on the property must be taken into account losch v commissioner tcmemo_1988_230 to establish the fair_market_value of the easement each party offered the report and testimony of an expert witness wheeler for petitioners and boyett for respondent at the outset we note that petitioners' expert had extensive experience appraising conservation easements in fact since wheeler has appraised more than conservation easements and spent close to percent of his time appraising conservation easements primarily in montana and wyoming in contrast boyett respondents' expert has never evaluated the effect of a conservation_easement on property any real_estate appraisal experience he has is primarily limited to the southeast in determining the value of the easement wheeler concluded that the most profitable before use was primarily rural development and recreational use in connection with agriculture either in parcels or as a whole accordingly he concluded that the easement had a fair_market_value at the time of donation of dollar_figure which represented a percent reduction in the dollar_figure before value of the property boyett concluded that the highest_and_best_use before the easement was primarily recreational with some nominal grazing and timber harvesting accordingly he concluded that the easement had a fair_market_value at the time of donation of dollar_figure which represented a percent reduction in the dollar_figure before value of the property we note that both experts agree that the before-and-after method should be used to determine the fair_market_value of the easement that recreational use was part of the before and after highest_and_best_use and that the highest and best post-easement use was primarily recreational and secondarily agricultural they further agree that easements generally are segregated into three categories and that each category is related to the amount of loss in value the property incurs due to the easement's use restrictions the more restrictive an easement the greater the percentage decrease of value to the encumbered property the difference between both experts' opinions turns on their estimation of the property's highest_and_best_use before the easement was granted and on the after value of the property the dollar_figure difference in the experts' before values is attributable to the fact that in his comparable sales analysis boyett merely relied on the purchase_price allocations of another appraiser whereas wheeler performed his own independent inquiry to determine the purchase_price allocations on brief respondent concedes that dollar_figure was the fair_market_value of the property before the easement was granted after careful consideration of the entire record we agree with petitioners wheeler determined that the property's highest_and_best_use before the easement would be for rural development comparable to that already existing in the area together with recreational and agricultural use respondent argues however that the property has no future development potential limited agricultural potential and therefore the highest_and_best_use before the easement would be recreational to support this position respondent points to the fact that restrictive land ownerships have precluded intensive development the owners in the area are investors or established residents who have tried to preserve the aesthetic appearance in the area in making such argument however respondent fails to realize that as long as the highest_and_best_use for which the property is adaptable and needed or likely to be needed in the near future is not prohibited by law community opposition to such a use does not preclude us from valuing the property as if it were so used 87_tc_892 respondent further stresses the fact that pursuant to local ordinances lots created below acres are subject_to strict subdivision review in response to this argument petitioners correctly point out that rural development does not necessarily mean planned small-tract development as is found in the urban and suburban regions of the eastern united_states rather petitioners argue that rural development in sheridan county means larger ie 35-acre lots or greater tract development with residences built on prominent points overlooking scenic views or rural acreage tracts used for the buyer's personal recreation or to build cabin sites thus local zoning ordinances have no effect on rural development of the type petitioners describe in determining the property's highest_and_best_use respondent relies heavily on boyett's finding that the property had no development potential at trial boyett testified that the property at issue is not located in an area where there are other residential or commercial developments this conclusion is in direct conflict with the evidence first we mention that the property is located approximately miles from the bighorn equestrian center one of the oldest polo clubs in the united_states which also provides community facilities such as fields for soccer and baseball and a clubhouse that can be rented out for weddings and funerals there is a development of houses and cabins just southeast of the property which is situated on rough mountainous land similar to portions of the easement property moreover just or miles west of the property there is a big_number acre development known as teepee creek which is big_number feet higher in elevation than the easement property and has similar mountainous topography just off the southwest portion of the easement property composed of some of the roughest terrain there is a seasonal cabin of the type commonly found in this area and it is accessed by the gulf road finally we mention that at trial and again on brief respondent argues that even if the property at issue had the possibility of being developed such potential was diminished by the fact that the easement property was landlocked however such is not the case because pursuant to the easement petitioners also granted the conservancy a right of ingress and egress over their property to access the easement land moreover at trial boyett testified that he talked to many local people in the area including century realtors century to assist him in reaching the conclusion that the property did not have development potential on date however boyett wrote a memorandum to archie thurman the appeals officer in the instant case in which he stated that he spoke with jack pelissier pelissier at century in sheridan wyoming bill king king at king land investments in big horn wyoming and ron prestfeldt prestfeldt of prestfeldt engineering all of whom concluded that the property had development potential pelissier stated that if the gulf road accessed the subject easement which it does then the property definitely has development potential because the gulf road runs off a county road to the bighorn national forest prestfeldt and king noted that moncreiffe ridge had the potential to be developed into a retirement community with single-family seasonal dwellings in light of these comments we have difficulty understanding why boyett concluded that the property had no future development potential especially given that rural development indeed exists in close proximity to the property at issue thus based on the entire record we agree with petitioners that the highest and best before value use of the property was rural development with recreational and agricultural use as secondary we next turn to the issue of the property's value after the granting of the easement at trial petitioners' expert testified that by prohibiting development and subdivision the conservation_easement prevents the property from attaining its highest_and_best_use he concluded that the property in effect is reduced to an agricultural-recreational unit and the other restrictions of the easement limit the agricultural use to percent of its potential wheeler relying on data provided by the soil conservation service specifically relating to the carrying capacity of the property at issue demonstrated that the livestock grazing of such property was big_number aum's per year the easement restricts grazing to aum's per year thus wheeler concluded that this greater than 75-percent restriction on grazing contributes to the diminution in value caused by the easement because it narrows the market of potential buyers further than if the easement had only prohibited development moreover at trial wheeler credibly testified that the conservation_easement in the instant case was one of the most restrictive he had seen in his more than years of experience appraising conservation easements due to the absence of sales of easement encumbered property in the immediate area to determine the after value of the property wheeler examined sales data of easement-encumbered properties in other similar locales at the time of valuing the easement at issue wheeler had tracked the sales of easement encumbered properties in wyoming and montana for over years and had developed a database of such sales wheeler analyzed each of these sales individually to determine the values associated with the sale the market conditions at the time of sale and the easement restrictions placed on the property sold this information was not available through public records because both montana and wyoming are nondisclosure states wheeler testified that the goal in analyzing these sales was not to derive a specific per-acre value but rather to determine the percentage diminution in value due to the conservation_easement wheeler credibly testified that the local sales suggested losses due to the conservation easements of between to percent the percentage diminutions vary directly with the scope and amount of restrictions placed on the property the more severe the restrictions the greater the percentage diminution wheeler further testified that conservation easements cause reductions in value in direct relation to the amount and type of restrictions placed on the property the evidence wheeler submitted at trial shows that nationwide the diminutions in value associated with easements prohibiting development and natural resource uses ranged from percent to percent with an average of percent easements prohibiting development but allowing resource uses such as timber harvesting ranged from percent to percent with an average loss of percent finally easements allowing development ranged from percent to percent with an average loss of percent wheeler determined based on the prohibited development of the property at issue that the easement would be included in the second category suggesting a minimum average rate of diminution of percent the most comparable local easement suggested a diminution rate of percent which like the easement in the case at bar was a restrictive development easement that controlled timber and mineral use and reduced livestock grazing by percent based on the range of percent to percent wheeler concluded that a percent rate of diminution adequately reflected the effect of the easement of the appraised property thus based on the established value of dollar_figure and the percent rate of diminution in value attributable to the conservation_easement wheeler concluded that the after value of the property was dollar_figure accordingly he subtracted the after value from the dollar_figure before value to get dollar_figure as the value of the conservation_easement respondent criticizes wheeler's method of determining the after value of the property respondent argues that wheeler did not locate any comparable sales closer to the property at issue than comparables from montana at trial however respondent's own expert testified that he like wheeler could not find any comparables within a long distance of sheridan boyett used comparables from sales in colorado montana idaho and in the yellowstone park vicinity of wyoming respondent also argues that a 55-percent reduction to the value of the easement property is excessive respondent bases this argument primarily on boyett's conclusion that the aum's restrictions under the easement did not affect the after value of the property at all we find boyett's analysis to be flawed boyett's conclusion was based on the following a discussion with maccarty the former ranch manager during which time maccarty told him that the easement's restriction of grazing to aum's did not affect the after value of the property because flying h did not intend to run more than aum's on the easement property and his own calculations first we note that boyett's conversation with maccarty regarding petitioners' intentions for_the_use_of the property is irrelevant in determining the highest_and_best_use dorsey v commissioner tcmemo_1990_242 value is not affected by whether an owner actually intends to put or has put the property to its highest_and_best_use before the date of donation moreover were we to rely on boyett's calculations we would have to reject the site specific data provided by the soil conservation service that the aum capacity was big_number aum's per year we are not prepared to do this finally based on the data submitted by petitioners at trial we find that a 55-percent diminution factor is a conservative diminution estimate thus based on the entire record we hold that dollar_figure was the fair_market_value of the conservation_easement encumbering the flying h ranch donated by petitioners to the nature conservancy during to reflect the foregoing decisions will be entered for petitioners
